Exhibit 10.1

 

Executive Employment Agreement

 

This Executive Employment Agreement (“Agreement”) is entered into as of October
1, 2019 by and between Song Tiewei (“Executive”) and NF Energy Saving
Corporation, a Delaware corporation (the “Company”), to become effective as of
the Effective Date (as defined in Appendix A).

 

Certain capitalized terms in this Agreement have the meanings set forth in
Appendix A attached to this Agreement, which is incorporated into this Agreement
in its entirety.

 

1.EMPLOYMENT

 

The Company agrees to employ Executive, and Executive agrees to accept
employment by the Company as its CEO and report to the Company’s Board of
directors. The term of cooperation hereunder is two (2) years, from October 1,
2019 to September 30th, 2021.

 

Subject to Sections 3.3 and 3.4, changes may be made from time to time by the
Company in its sole discretion to the duties, reporting relationships and title
of Executive. Executive will perform the duties as are commensurate and
consistent with Executive’s position and will devote Executive’s full working
time, attention and efforts to the Company and to discharging the
responsibilities of Executive’s position, and such other duties as may be
assigned from time to time by the Company, which relate to the business of the
Company and are reasonably consistent with Executive’s position. During
Executive’s employment, Executive will not engage in any business activity that,
in the reasonable judgment of the Board of Directors, conflicts with the duties
of Executive under this Agreement, whether or not such activity is pursued for
gain, profit or other advantage. Executive agrees to comply with the Company’s
standard policies and procedures, and with all applicable laws and regulations.

 

2.COMPENSATION AND BENEFITS

 

The Company agrees to pay or cause to be paid to Executive and Executive agrees
to accept in exchange for the services rendered hereunder the following
compensation and benefits:

 

2.1Annual Salary

 

Executive’s compensation shall consist of an annual base salary (the “Salary”)
of $500,000, payable in semi-monthly installments in accordance with the payroll
practices of the Company. The Salary shall be reviewed, and shall be subject to
change, by the Board of Directors (or the Compensation Committee thereof), as
applicable, at least annually while Executive is employed hereunder.

 

2.2Bonus And Equity Awards

 

Executive shall be eligible to participate in the Company’s incentive bonus
plans as may be adopted from time to time by the Board of Directors (or the
Compensation Committee thereof), subject to and in accordance with the terms and
conditions of such plans. Executive also may be eligible to receive equity
awards under the Company’s equity plan, as may be adopted from time to time by
the Board of Directors (or the Compensation Committee thereof).

 



 

 

 

2.3Benefits

 

Executive shall be eligible to participate, subject to and in accordance with
applicable eligibility requirements, in such employee benefit plans, policies,
programs and arrangements as are generally provided to the Company’s other
similarly situated executives, which shall include, at a minimum, basic health,
dental and vision insurance.

 

2.4Vacation and Other Paid Time-Off Benefits

 

Each calendar year, Executive shall be entitled to that number of weeks of paid
vacation per year equal to those provided to similarly situated executives of
the Company, in accordance with the plans, policies, programs and arrangements
of the Company applicable to similarly situated executives of the Company
generally. Executive also shall be provided such holidays and sick leave as the
Company makes available to all of its other employees.

 

3.TERMINATION

 

3.1Employment At Will

 

Executive acknowledges and understands that employment with the Company is at
will and can be terminated by either party for no reason or for any reason not
otherwise specifically prohibited by law. Nothing in this Agreement is intended
to alter Executive’s at-will employment status or obligate the Company to
continue to employ Executive for any specific period of time, or in any specific
role or geographic location. Except as expressly provided for in this Agreement,
upon any termination of employment, Executive shall not be entitled to receive
any payments or benefits under this Agreement other than unpaid Salary earned
through the date of termination and unused vacation that has accrued as of the
date of Executive’s termination of employment that would be payable under the
Company’s standard policy.

 

3.2Automatic Termination on Death or Total Disability

 

This Agreement and Executive’s employment hereunder shall terminate
automatically upon the death or Total Disability of Executive. “Total
Disability” shall mean Executive’s inability, with reasonable accommodation, to
perform the duties of Executive’s position for a period or periods aggregating
ninety (90) days in any period of one hundred eighty (180) consecutive days as a
result of physical or mental illness, loss of legal capacity or any other cause
beyond Executive’s control. Executive and the Company hereby acknowledge that
Executive’s ability to perform Executive’s duties is the essence of this
Agreement. Termination hereunder shall be deemed to be effective (a) at the end
of the calendar month in which Executive’s death occurs or (b) immediately upon
a determination by the Board of Directors (or the Compensation Committee
thereof) of Executive’s Total Disability. In the case of termination of
employment under this Section 3.2, Executive shall not be entitled to receive
any payments or benefits under this Agreement other than unpaid Salary earned
through the date of termination and unused vacation that has accrued as of the
date of Executive’s termination of employment that would be payable under the
Company’s standard policy.

 



2

 

 

3.3Termination of Employment Without Cause or for Good Reason, Other Than in
Connection with a Change of Control

 

(a)  If (1) the Company terminates Executive’s employment without Cause (as
defined in Appendix A), or (2) Executive resigns for Good Reason (as defined in
Appendix A), then Executive shall be entitled to receive the following
termination payments and benefits; provided, however, that this Section 3.3
shall not apply to, and shall have no effect in connection with, any termination
to which Section 3.2 or Section 3.4 of this Agreement applies:

 

(i) an amount equal to six (6) months’ Salary, at the rate in effect immediately
prior to termination, payable to Executive in accordance with the terms below
(“Severance Payments”);

 

(ii) unpaid Salary earned through the date of termination and unused vacation
that has accrued and would be payable under the Company’s standard policy
(collectively, the “Accrued Obligations”), payable in a lump sum on the next
regularly scheduled payroll date following the date on which Executive’s
employment terminated; and

 

(iii) COBRA continuation coverage paid in full by the Company, so long as
Executive has not become actually covered by the medical plan of a subsequent
employer during any such month and is otherwise entitled to COBRA continuation
coverage, with such payments for up to a maximum of six (6) months following the
date of termination. After such period, Executive is responsible for paying the
full cost for any additional COBRA continuation coverage to which Executive is
then entitled.

 

(b)  As a condition to receiving the payments and benefits under this Section
3.3 other than the Accrued Obligations, Executive shall execute (and not revoke
within the applicable revocation period) a general release and waiver of all
claims against the Company, which release and waiver shall be in a form
acceptable to the Company, and in substantially the form attached hereto as
Appendix B. Such release and waiver shall be delivered to the Company no later
than the date specified by the Company (which date shall in no event be later
than twenty-one (21) days or forty-five (45) days, as applicable, after the date
on which Executive is presented with the terms of the release and waiver).

 

(c)  Notwithstanding the foregoing, termination of employment by Executive will
not be for Good Reason unless (1) Executive notifies the Company in writing of
the existence of the condition which Executive believes constitutes Good Reason
within thirty (30) days of the initial existence of such condition (which notice
specifically identifies such condition), (2) the Company fails to remedy such
condition within thirty (30) days after the date on which it receives such
notice (the “Remedial Period”), and (3) Executive actually terminates employment
within thirty (30) days after the expiration of the Remedial Period and before
the Company remedies such condition. If Executive terminates employment before
the expiration of the Remedial Period or after the Company remedies the
condition (even if after the end of the Remedial Period), then Executive’s
termination will not be considered to be for Good Reason.

 

(d)  Subject to Section 3.3(b), Severance Payments under Section 3.3(a)(i) shall
be paid to Executive through the Company’s normally scheduled payroll during the
six (6) month period commencing within sixty (60) days following the date on
which Executive’s employment was terminated without Cause or Executive resigned
for Good Reason. Each such payment shall be treated as a separate payment for
purposes of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), including the rules and regulations thereunder (“Code Section 409A”).

 



3

 

 

3.4Termination of Employment in Connection with a Change of Control



 

3.4.1Benefits for Qualified Terminations in Connection with a Change of Control

 

(a)  If (1) during the period commencing on the date the Company enters into a
definitive agreement with respect to a transaction that would constitute a
Change of Control (as defined in Appendix A) and ending on the date the
definitive agreement therefor is terminated or the Change of Control is
consummated, the Company terminates Executive’s employment without Cause (as
defined in Appendix A), (2) during the period commencing upon the consummation
of the Change of Control and ending eighteen (18) months thereafter, the Company
or, if applicable, the surviving or successor employer (“Successor Employer”)
terminates Executive’s employment without Cause (as defined in Appendix A), or
(3) during the period commencing upon the consummation of the Change of Control
and ending eighteen (18) months thereafter, Executive resigns for Good Reason
(as defined in Appendix A), then Executive shall be entitled to receive the
following termination payments and benefits and shall not also be eligible to
receive the payments and benefits under Section 3.3:

 

(i) an amount equal to $10,000,000, payable to Executive in accordance with the
terms below (“CIC Severance Payments”);

 

(ii) Accrued Obligations, payable in a lump sum on the next regularly scheduled
payroll date following the date on which Executive’s employment terminated; and

 

(iii) COBRA continuation coverage paid in full by the Company, so long as
Executive has not become actually covered by the medical plan of a subsequent
employer during any such month and is otherwise entitled to COBRA continuation
coverage, with such payments for up to a maximum of six (6) months following the
date of termination. After such period, Executive is responsible for paying the
full cost for any additional COBRA continuation coverage to which Executive is
then entitled.

 

(b)  As a condition to receiving the payments and benefits under this Section
3.4.1 other than the Accrued Obligations, Executive shall execute (and not
revoke within the applicable revocation period) a general release and waiver of
all claims against the Company, which release and waiver shall be in a form
acceptable to the Company (including any Successor Employer thereto), and in
substantially the form attached hereto as Appendix B. Such release and waiver
shall be delivered to the Company (or any Successor Employer thereto) no later
than the date specified by the Company (or any Successor Employer thereto)
(which date shall in no event be later than twenty-one (21) days or forty-five
(45) days, as applicable, after the date on which Executive is presented with
the terms of the release and waiver).

 

(c)  Notwithstanding the foregoing, termination of employment by Executive will
not be for Good Reason unless (1) Executive notifies the Company (or a Successor
Employer thereto) in writing of the existence of the condition which Executive
believes constitutes Good Reason within thirty (30) days of the initial
existence of such condition (which notice specifically identifies such
condition), (2) the Company (or a Successor Employer thereto) fails to remedy
such condition within thirty (30) days after the date on which it receives such
notice (the “Remedial Period”), and (3) Executive actually terminates employment
within thirty (30) days after the expiration of the Remedial Period and before
the Company (or a Successor Employer thereto) remedies such condition. If
Executive terminates employment before the expiration of the Remedial Period or
after the Company (or a Successor Employer thereto) remedies the condition (even
if after the end of the Remedial Period), then Executive’s termination will not
be considered to be for Good Reason.

 



4

 

 

(d)  Subject to Section 3.4.1(b), the CIC Severance Payments under Section
3.4.1(a) shall be paid to Executive within sixty (60) days following the date on
which Executive’s employment was terminated without Cause or Executive resigned
for Good Reason. Such payment shall be treated as a separate payment for
purposes of Code Section 409A.

 

4.ASSIGNMENT

 

This Agreement is personal to Executive and shall not be assignable by
Executive. The Company may assign its rights hereunder to (a) any Successor
Employer; (b) any other corporation resulting from any merger, consolidation or
other reorganization to which the Company is a party; (c) any other corporation,
partnership, association or other person to which the Company may transfer all
or substantially all of the assets and business of the Company existing at such
time; or (d) any subsidiary, parent or other affiliate of the Company. All of
the terms and provisions of this Agreement shall be binding upon and shall inure
to the benefit of and be enforceable by the parties hereto and their respective
successors and permitted assigns.

 

5.AMENDMENTS IN WRITING

 

No amendment, modification, waiver, termination or discharge of any provision of
this Agreement, or consent to any departure therefrom by either party hereto,
shall in any event be effective unless the same shall be in writing,
specifically identifying this Agreement and the provision intended to be
amended, modified, waived, terminated or discharged and signed by the Company
and Executive, and each such amendment, modification, waiver, termination or
discharge shall be effective only in the specific instance and for the specific
purpose for which given. No provision of this Agreement shall be varied,
contradicted or explained by any oral agreement, course of dealing or
performance or any other matter not set forth in an agreement in writing and
signed by the Company and Executive.

 

6.NOTICES

 

Every notice relating to this Agreement shall be in writing and shall be given
by personal delivery, by a reputable same-day or overnight courier service
(charges prepaid), by registered or certified mail (postage prepaid, return
receipt requested) or by facsimile to the recipient with a confirmation copy to
follow the next day to be delivered by personal delivery or by a reputable
same-day or overnight courier service to the appropriate party’s address or fax
number below (or such other address and fax number as a party may designate by
notice to the other parties):

 



5

 

 

  If to the Company:        3106,TowerC,390Qingnian    
Avenue,HepingDistrict,Shenyang,China110015         If to the Executive: 29th
Floor, R&F Center, No. 6 Gangxing Road, Zhongshan District, Dalian, Liaoning,
China

 

7.APPLICABLE LAW

 

This Agreement shall in all respects, including all matters of construction,
validity and performance, be governed by, and construed and enforced in
accordance with, the laws of the State of New York, without regard to any rules
governing conflicts of laws.

 

8.ENTIRE AGREEMENT

 

This Agreement, on and as of the Effective Date, constitutes the entire
agreement between the Company and Executive with respect to the subject matter
hereof, and all prior or contemporaneous oral or written communications,
understandings or agreements between the Company and Executive with respect to
such subject matter are hereby superseded in their entirety, except as otherwise
provided herein.

 

9.SEVERABILITY

 

If any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

 

10.WAIVERS

 

No delay or failure by any party hereto in exercising, protecting, or enforcing
any of its rights, titles, interests, or remedies hereunder, and no course of
dealing or performance with respect thereto, shall constitute a waiver thereof.
The express waiver by a party hereto of any right, title, interest, or remedy in
a particular instance or circumstance shall not constitute a waiver thereof in
any other instance or circumstance. All rights and remedies shall be cumulative
and not exclusive of any other rights or remedies.

 

11.HEADINGS

 

All headings used herein are for convenience only and shall not in any way
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

 

12.COUNTERPARTS

 

This Agreement, and any amendment or modification entered into pursuant to
Section 5 hereof, may be executed in any number of counterparts, each of which
counterparts, when so executed and delivered, shall be deemed to be an original
and all of which counterparts, taken together, shall constitute one and the same
instrument.

 



6

 

 

IN WITNESS WHEREOF, the parties have executed and entered into this Agreement
effective on the date first set forth above.

 

 

EXECUTIVE

 

/s/ Song Tiewei

  Song Tiewei  

 

NF

 

By

 

Energy Saving Corporation

 

/s/ Tan Fengsheng

    Tan Fengsheng         Its Director

 



 

 

 

Appendix A

 

Definitions

 

Capitalized terms used below that are not defined in this Appendix A have the
meanings set forth in the Executive Employment Agreement (“Agreement”) to which
this Appendix A is attached. As used in the Agreement,

 

1. “Cause” means the occurrence of one or more of the following events:

 

(a)  willful misconduct, insubordination or dishonesty in the performance of
Executive’s duties or a knowing and material violation of the Company’s or the
Successor Employer’s policies and procedures in effect from time to time which
results in a material adverse effect on the Company or the Successor Employer;

 

(b)  the continued failure of Executive to satisfactorily perform his duties
after receipt of written notice that identifies the areas in which Executive’s
performance is deficient;

 

(c)  willful actions in bad faith or intentional failures to act in good faith
by Executive with respect to the Company or the Successor Employer that
materially impair the Company’s or the Successor Employer’s business, goodwill
or reputation;

 

(d)  conviction of Executive of a felony or misdemeanor, conduct by Executive
that the Company reasonably believes violates any statute, rule or regulation
governing the Company, or conduct by Executive that the Company reasonably
believes constitutes unethical practices, dishonesty or disloyalty and that
results in a material adverse effect on the Company or the Successor Employer;

 

(e) current use by Executive of illegal substances; or

 

(f)  any material violation by Executive of this Agreement or the Company’s
Confidential Information, Inventions, Nonsolicitation and Noncompetition
Agreement.

 

2. “Change of Control” means the occurrence of any of the following events:

 

(a)  an acquisition by any Entity of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of more than 50% of the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the Company,
other than an acquisition by virtue of the exercise of a conversion privilege
where the security being so converted was not acquired directly from the Company
by the party exercising the conversion privilege, (ii) any acquisition by the
Company, (iii) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any Related Company, or (v) any
acquisition by any Entity pursuant to a transaction that meets the conditions of
clauses (i), (ii) and (iii) set forth in the definition of Company Transaction;

 



 

 

 

(b)  a change in the composition of the Board of Directors of the Company during
any two- year period such that the individuals who, as of the beginning of such
two-year period, constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, that
for purposes of this definition, any individual who becomes a member of the
Board subsequent to the beginning of the two-year period, whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of those individuals who are members of the Board and who
were also members of the Incumbent Board (or deemed to be such pursuant to this
proviso) shall be considered as though such individual were a member of the
Incumbent Board; and provided further, however, that any such individual whose
initial assumption of office occurs as a result of or in connection with an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of an Entity other than the Board shall not be considered a member
of the Incumbent Board; or

 

(c) the consummation of a Company Transaction.

 

3. “Company Transaction” means consummation of:

   

(a) a merger or consolidation of the Company with or into any other company;

 

(b) a statutory share exchange pursuant to which all of the Company’s
outstanding shares are acquired or a sale in one transaction or a series of
transactions undertaken with a common purpose of all of the Company’s
outstanding voting securities; or

 

(c) a sale, lease, exchange or other transfer in one transaction or a series of
related transactions undertaken with a common purpose of all or substantially
all of the Company’s assets, excluding, however, in each case, any such
transaction pursuant to which

 

(i) the Entities who are the beneficial owners of the Outstanding Company Voting
Securities immediately prior to such transaction will beneficially own, directly
or indirectly, at least 50% of the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors of the
Successor Company in substantially the same proportions as their ownership,
immediately prior to such transaction, of the Outstanding Company Voting
Securities;

 

(ii) no Entity (other than the Company, any employee benefit plan (or related
trust) of the Company, a Related Company or a Successor Company) will
beneficially own, directly or indirectly, more than 50% of the combined voting
power of the outstanding voting securities of the Successor Company entitled to
vote generally in the election of directors unless such ownership resulted
solely from ownership of securities of the Company prior to such transaction;
and

 

(iii) individuals who were members of the Incumbent Board will immediately after
the consummation of such transaction constitute at least a majority of the
members of the board of directors of the Successor Company.

 

Where a series of transactions undertaken with a common purpose is deemed to be
a Company Transaction, the date of such Company Transaction shall be the date on
which the last of such transactions is consummated.

 



 

 

 

4. “Effective Date” shall be the date of this Agreement.

 

5. “Entity” means any individual, entity or group (within the meaning of Section
13(d)(3) or Section 14(d)(2) of the Exchange Act).

 

6. “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 



7. “Good Reason” means that Executive, without Executive’s express, written
consent, has:

 

(a)  incurred a material reduction in authority, duties or responsibilities at
the Company or a Successor Employer (with respect to a termination in connection
with a Change of Control, relative to authority, duties or responsibilities
immediately prior to the Change of Control);

 

(b)  incurred a material reduction in Executive’s annual Salary or bonus
opportunity (except for reductions in connection with a general reduction in
annual Salary for all executives of the Company by an average percentage that is
not less than the percentage reduction of Executive’s annual Salary);

 

(c) suffered a material breach of this Agreement by the Company or a Successor
Employer; or

 

(d) been required to relocate or travel more than fifty (50) miles from
Executive’s then current place of employment in order to continue to perform the
duties and responsibilities of Executive’s position (not including customary
travel as may be required by the nature of Executive’s position).

 

8.  “Parent Company” means a company or other entity which as a result of a
Company Transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more intermediaries.

 

9.  “Related Company” means any entity that is directly or indirectly controlled
by, in control of or under common control with the Company.

 

10.  “Successor Company” means the surviving company, the successor company or
Parent Company, as applicable, in connection with a Company Transaction.

 



 

 

 

Appendix B

 

Form of Release

 

In consideration for the payments and benefits to be provided pursuant to
Section 3 of the Executive Employment Agreement (“Agreement”) entered into by
and between Song Tiewei (“Executive”) and NF Energy Saving Corporation, a
Delaware corporation (the “Company”), with an effective date of October 1, 2019,
Executive agrees to the following:

 

(a)  Executive represents that Executive has not filed any complaints, charges
or lawsuits against the Company with any governmental agency or any court.

 

(b)  Executive expressly waives all claims against the Company and releases the
Company, and any of the Company’s past, present or future parent, affiliated,
related, and/or subsidiary entities, and all of the past and present directors,
shareholders, officers, general or limited partners, employees, agents, and
attorneys, and agents and representatives of such entities, and employee benefit
plans in which Executive is or has been a participant by virtue of his or her
employment with the Company (collectively, the “Releasees”), from any claims
that Executive may have against the Company or the Releasees. It is understood
that this release includes, but is not limited to, any claims arising directly
or indirectly out of, relating to, or in any other way involving in any manner
whatsoever, (1) Executive’s employment with the Company or its subsidiaries or
the termination thereof or (2) Executive’s status at any time as a holder of any
securities of the Company, including any claims for wages, stock or stock
options, employment benefits or damages of any kind whatsoever arising out of
any contracts, express or implied, any covenant of good faith and fair dealing,
express or implied, any legal restriction on the Company’s right to terminate
employment, or any federal, state or other governmental statute or ordinance,
including, without limitation, the Employee Retirement Income Security Act of
1974, Title VII of the Civil Rights Act of 1964, the federal Age Discrimination
in Employment Act, the Americans With Disabilities Act, the Family and Medical
Leave Act, the Washington Law Against Discrimination Act, the Washington Family
and Parental Leave Act, or any other legal limitation on the employment
relationship (the “Release”); provided, however, notwithstanding anything to the
contrary set forth herein, that this Release shall not extend to (i) benefit
claims under employee pension benefit plans in which Executive is a participant
by virtue of Executive’s employment with the Company or its subsidiaries or to
benefit claims under employee welfare benefit plans for occurrences (e.g.,
medical care, death, or onset of disability) arising after the execution of this
Release by Executive, (ii) Executive’s rights to severance pay and benefits
under the Agreement; (iii) any claims Executive may have for indemnification
pursuant to law, contract or Company policy, (iv) any claims for coverage under
any applicable directors’ and officers’ insurance policy in accordance with the
terms of such policy, or (v) any claims arising from events that occur after the
date Executive signs this Release.

 

Executive understands that this Release includes a release of claims arising
under the Age Discrimination in Employment Act (ADEA). Executive understands and
warrants that Executive has been given a period of twenty-one (21) days to
review and consider this Release or forty-five (45) days if Executive’s
termination is part of a group reduction in force. Executive further warrants
that Executive understands that, with respect to the release of age
discrimination claims only, Executive has a period of seven days (7) after
execution of this Release to revoke the release of age discrimination claims by
notice in writing to the Company.

 



 

 

 

EXECUTIVE ACKNOWLEDGES ALL OF THE FOLLOWING:

 

(A)  I HAVE CAREFULLY READ AND HAVE VOLUNTARILY SIGNED THIS RELEASE;

 

(B)  I FULLY UNDERSTAND THE FINAL AND BINDING EFFECT OF THIS RELEASE, INCLUDING
THE WAIVER OF CLAIMS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT; AND

 

(C)  PRIOR TO SIGNING THIS RELEASE, I HAVE BEEN ADVISED OF MY RIGHT TO CONSULT,
AND HAVE BEEN GIVEN ADEQUATE TIME TO REVIEW MY LEGAL RIGHTS WITH AN ATTORNEY OF
MY CHOICE.

 




Executive Signature

 

 

 

Executive Name (Print)

 



   

Date

 

 

 



 

 